UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington DC20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-178482 L3 CORP. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 52 Grand View Lane Bellingham, WA 98229 (Address of principal executive offices)(zip code) Telephone:(360) 393-4190 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 14, 2013, there were 1,700,000 shares of the Registrant's common stock issued and outstanding. L3 CORP. (A DEVELOPMENT STAGE COMPANY) PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures about Market Risk 8 Item 4. Controls and Procedures 8 PARR II. OTHER ININFORMATION Item 1. Legal Proceedings 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 10 Signatures 11 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. L3 CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current Assets Cash or cash equivalents $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable to related party $ $ Accounts payable and accrued expenses Promissory notes - Total Current Liabilities Stockholders’ Deficit Common stock, par value $0.0001, 200,000,000 shares authorized and 1,700,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 L3 CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) July 5, 2011 Three Months Ended (Inception) March 31, through March 31, 2013 Operating expenses General and administrative $ $ $ Professional fees Management fees - Consulting fees - Travel Loss from operations ) ) ) Interest expense ) - ) Net loss $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying notes are an integral part of these unaudited financial statements. 4 L3 CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) July 5, 2011 Three Months Ended (Inception) March 31, through March 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities Accounts payable to related party ) - Accounts payable and accrued expenses Net cash used in operating activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of promissory notes - Issuance of common stock for cash, net of issuance cost - Net cash provided by financing activities NET CHANGE IN CASH CASH - BEGINNING OF PERIOD - CASH - END OF PERIOD $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $
